Case: 20-11263     Document: 00516185826         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 31, 2022
                                  No. 20-11263
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Don Billups,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:19-CR-133-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Michael Don Billups appeals the life prison sentence imposed
   following his guilty plea conviction for interstate transportation of a minor
   with intent to engage in criminal sexual activity, in violation of 18 U.S.C.
   § 2423(a). We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11263      Document: 00516185826           Page: 2       Date Filed: 01/31/2022




                                     No. 20-11263


          First, Billups contends for the first time on appeal that the district
   court erroneously enhanced his sentence under U.S.S.G. § 2G1.3(b)(5). To
   show plain error, Billups must establish a forfeited error that is clear or
   obvious and that affects his substantial rights. See Puckett v. United States,
   556 U.S. 129, 135 (2009). If he makes that showing, we have the discretion
   to correct the error if it seriously affects the fairness, integrity, or public
   reputation of judicial proceedings. See id.
          Given the unequivocal statements by the district court when imposing
   Billups’s sentence, even if there was clear or obvious error as to the
   application of § 2G1.3(b)(5)’s enhancement, Billups is unable to sustain his
   burden of showing that any error affected his substantial rights. See Puckett,
   556 U.S. at 135; see also United States v. Molina-Martinez, 136 S. Ct. 1338, 1345
   (2016); United States v. Johnson, 943 F.3d 735, 738 (5th Cir. 2019).
   Therefore, we reject the contention that the district court plainly erred in
   applying § 2G1.3’s adjustment.
          Billups next challenges the sufficiency of the factual basis as to the
   intent element of § 2423(a). Billups did not raise this issue in the district
   court, and as he acknowledges, he cannot show that the purported error was
   clear or obvious under existing precedent. See Sealed Appellee v. Sealed
   Appellant, 825 F.3d 247, 251 (5th Cir. 2016); United States v. Hitt, 473 F.3d
   146, 152 (5th Cir. 2006); see also Puckett, 556 U.S. at 135.
          The district court’s judgment is AFFIRMED.




                                           2